 

Exhibit 10.2



 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 17, 2015,
by and among Celsus Therapeutics Plc, a company incorporated in England and
Wales (registered number 05252842) (the “Company”), with a registered office at
42-50 Hersham Road, Walton-on-Thames, Surrey, KT12 1RZ and corporate office
located at 24 West 40th Street, 8th Floor, New York, New York, 10018, and the
undersigned buyers (each, a “Buyer” and, collectively, “Buyers”).

 

WHEREAS:

 

A.           In connection with the Securities Purchase Agreement, by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions of the
Securities Purchase Agreement, to issue and sell ADSs (as defined below) to
Buyers at the Closing (as defined in the Securities Purchase Agreement).

 

B.           To induce Buyers to execute and deliver the Securities Purchase
Agreement, contemporaneously with the execution of the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the United States Securities Act of 1933, as amended, or any similar successor
statutes, and the rules and regulations thereunder (collectively, the “1933
Act”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.           DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.           "1934 Act" means, collectively, the United States Securities and
Exchange Act of 1934, as amended, or any similar or successor statutes, and the
rules and regulations thereunder.

 

b.           "Additional Effectiveness Date" means the date an Additional
Registration Statement is declared effective by the SEC.

 

c.           "Additional Filing Date" means the date on which an Additional
Registration Statement is filed with the SEC.

 

d.           "Additional Filing Deadline" means, if Cutback Shares are required
to be included in an Additional Registration Statement, the date that is the
earlier of (i) the later of (A) six (6) months from the Initial Effectiveness
Date or the last Additional Effectiveness Date, as applicable and (B)  60 days
after the Company has been informed that substantially all of the Registrable
Securities held by the Investors included in any Registration Statements
previously declared effective hereunder have been sold in accordance therewith,
or (ii) the first date on which the Company is permitted by the SEC to register
such Cutback Shares.

 

 

 

 

e.           "Additional Registrable Securities" means, (i) any Cutback Shares
not previously included in a Registration Statement, (ii) the Ordinary Shares
underlying such Cutback Shares and (iii) any shares of capital stock, or
derivatives thereof, issued or issuable with respect to such Cutback Shares or
Ordinary Shares, as applicable, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.

 

f.            "Additional Registration Statement" means a registration statement
or registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.

 

g.           "Additional Required Registration Amount" means the lesser of (i)
any Cutback Shares not previously included in a Registration Statement, and (ii)
the maximum number of Registrable Securities as the Company is permitted by the
SEC to register pursuant to Rule 415.

 

h.           "ADRs" means the American Depositary Receipts issued under the
Deposit Agreement evidencing ADSs.

 

i.            "ADSs" means the American Depositary Shares constituting rights
represented by the ADRs executed and delivered under the Deposit Agreement,
including the interests in the Deposited Securities (as defined in the Deposit
Agreement).

 

j.            "Business Day" means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.

 

k.          "Cutback Shares" means any of the Initial Registrable Securities not
included in all Registration Statements previously declared effective hereunder
as a result of a limitation on the maximum number of shares of Common Stock of
the Company permitted by the SEC to be registered pursuant to Rule 415.

 

l.            "Deposit Agreement" means that certain Deposit Agreement, dated as
of December 7, 2012, among the Company, Deutsche Bank Trust Company Americas, as
depositary, and all Holders and Beneficial Owners of ADSs evidenced by ADRs
issued thereunder, as amended by that certain Amendment thereto, dated as of
December 24, 2013, and as may hereafter be amended or otherwise modified in
accordance with its terms.

 

m.          "Effectiveness Date" means the Initial Effectiveness Date or an
Additional Effectiveness Date, as applicable.

 

n.           "Effectiveness Deadline" means the Initial Effectiveness Deadline,
an Additional Effective Deadline, or a Subsequent Effective Deadline, as
applicable.

 

o.           "Filing Deadline" means the Initial Filing Deadline, or an
Additional Filing Deadline or a Subsequent Filing Deadline, as applicable.

 

 2 

 

 

p.           "Initial Effectiveness Date" means the date the Initial
Registration Statement is declared effective by the SEC.

 

q.           “Initial Effectiveness Deadline” means the date that is 60 days
after the Closing Date or, if the Initial Registration Statement is subject to a
full review by the staff of the SEC, the date that is 120 days after the Closing
Date.

 

r.            "Initial Filing Date" means the date on which the Initial
Registration Statement is filed with the SEC.

 

s.           "Initial Filing Deadline" means the date that is 30 days after the
Closing Date.

 

t.            "Initial Registrable Securities" means (i) the Shares, (ii) the
Ordinary Shares underlying the Shares and (iii) any shares of capital stock, or
derivatives thereof, issued or issuable with respect to the Shares or such
Ordinary Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.

 

u.           "Initial Required Registration Amount" means the lesser of (i) the
aggregate number of Shares, or (ii) the maximum number of ADSs as the Company is
permitted to register by the SEC pursuant to Rule 415.

 

v.           "Initial Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act pursuant to
Section 2(a) hereof covering the Initial Registrable Securities.

 

w.          "Investor" means a Buyer or any transferee or assignee thereof to
whom a Buyer assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and such
a transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

 

x.            "Ordinary Shares" means ordinary shares of the Company.

 

y.           "Person" means an individual, a limited liability and any other
legal entity company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

z.           "Register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the 1933 Act and pursuant to Rule 415 and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

aa.         "Registrable Securities" means the Initial Registrable Securities
and any Additional Registrable Securities; provided, however, that any
Registrable Securities shall cease to be Registrable Securities when (i) a
Registration Statement with respect to the sale of such securities has become
effective under the 1933 Act and such securities are disposed of in accordance
with such Registration Statement, (ii) such securities are sold in accordance
with Rule 144 or (iii) all of such securities are eligible to be sold by the
holder thereof pursuant to Rule 144 without limitation, restriction or condition
(including any current public information requirement) thereunder.

 

 3 

 

 

bb.         "Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering
Registrable Securities.

 

cc.         "Required Holders" means the holders of at least two-thirds of the
Registrable Securities.

 

dd.         "Required Registration Amount" means either the Initial Required
Registration Amount or an Additional Required Registration Amount, as
applicable.

 

ee.         Rule 144” means Rule 144 under the 1933 Act or any successor rule.

 

ff.         "Rule 415" means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.

 

gg.        "SEC" means the United States Securities and Exchange Commission.

 

hh.         "Shares" means the ADSs issued and sold to the Buyers pursuant to
the Securities Purchase Agreement, including any ADSs issued or issuable to the
Buyers pursuant to Section 1(b) of the Securities Purchase Agreement.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

2.           REGISTRATION.

 

a.           Initial Mandatory Registration. The Company shall prepare, and, as
soon as practicable, but in no event later than the Initial Filing Deadline,
file with the SEC a Registration Statement on Form S-3 covering the resale of
the Initial Registrable Securities. In the event that Form S-3 is unavailable
for such a registration, the Company shall use such other form as is available
for such a registration and is reasonably acceptable to the Required Holders,
subject to the provisions of Section 2(e). The Initial Registration Statement
prepared pursuant hereto shall register for resale at least the number of ADSs
equal to the Initial Required Registration Amount determined as of date the
Registration Statement is initially filed with the SEC (subject to subsequent
reduction if directed by the staff of the SEC). The Company shall use its best
efforts to have the Initial Registration Statement declared effective by the SEC
as soon as practicable.

 

 4 

 

 

b.           Additional Mandatory Registrations The Company shall prepare, and,
as soon as practicable, but in no event later than each Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-3
covering the resale of the Additional Registrable Securities not previously
registered on a Registration Statement hereunder. To the extent the staff of the
SEC does not permit the Additional Required Registration Amount to be registered
on an Additional Registration Statement, the Company shall file Additional
Registration Statements successively trying to register on each such Additional
Registration Statement the maximum number of remaining Additional Registrable
Securities until the Additional Required Registration Amount has been registered
with the SEC. In the event that Form S-3 is unavailable for such a registration,
the Company shall use such other form as is available for such a registration
and reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(e). Each Additional Registration Statement prepared pursuant hereto
shall register for resale at least that number of shares of Common Stock equal
to the Additional Required Registration Amount as of date the Registration
Statement is initially filed with the SEC. The Company shall use its best
efforts to have each Additional Registration Statement declared effective by the
SEC as soon as practicable following the filing thereof, but in any event not
later than 30 days following the filing thereof or, if the Additional
Registration Statement is subject to a full review by the staff of the SEC, the
date that is 75 days following the filing thereof (an “Additional Effectiveness
Deadline”).

 

c.           Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Investors based on the number of Registrable Securities held by
each Investor at the time the Registration Statement covering such initial
number of Registrable Securities or increase thereof is declared effective by
the SEC. In the event that an Investor sells or otherwise transfers any of such
Investor's Registrable Securities, each transferee shall be allocated a pro rata
portion of the then remaining number of Registrable Securities included in such
Registration Statement for such transferor. Any shares of Common Stock included
in a Registration Statement and which remain allocated to any Person that ceases
to hold any Registrable Securities covered by such Registration Statement shall
be allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. In no event shall the Company include any securities
other than Registrable Securities in any Registration Statement without the
prior written consent of the Required Holders.

 

d.           Legal Counsel. The Required Holders shall have the right to select
one legal counsel to review and oversee any registration pursuant to this
Section 2 ("Legal Counsel"), which shall be Katten Muchin Rosenman LLP or such
other counsel as thereafter designated by the Required Holders. The Company
shall reasonably cooperate with Legal Counsel in performing the Company's
obligations under this Agreement.

 

e.           Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form reasonably acceptable to the
Required Holders and (ii) undertake to register the Registrable Securities on
Form S-3 (by post-effective amendment to the existing Registration Statement, or
otherwise) as soon as such form is available for such registration; provided
that the Company shall maintain the effectiveness of the existing Registration
Statement then in effect until such time as a Registration Statement (or
post-effective amendment) on Form S-3 covering the Registrable Securities has
been declared effective by the SEC.

 

 5 

 

 

f.            Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a)
is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement or an Investor's allocated portion of the
Registrable Securities pursuant to Section 2(c), the Company shall, as soon as
practicable, but in any event (other than with respect to Cutback Shares) not
later than 15 days after the necessity therefor arises (a “Subsequent Filing
Deadline”) amend the applicable Registration Statement, or file a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover at least the Required Registration Amount as of the trading
day immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
(other with respect to Cutback Shares) not later than 15 days, after the
necessity therefor arises. The Company shall use its best efforts to cause such
amendment and/or new Registration Statement to become effective as soon as
practicable following the filing thereof, but in any event (other than with
respect to Cutback Shares) not later than 75 days following the filing thereof
(a “Subsequent Effectiveness Deadline”). For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed "insufficient to cover all of the Registrable Securities" if at any
time the number of shares of Common Stock available for resale under the
Registration Statement is less than 100% of the Required Registration Amount.

 

g.           Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

 

i.            If (i) a Registration Statement covering Registrable Securities
and required to be filed by the Company pursuant to Section 2(a) or Section 2(e)
of this Agreement is not (A) filed with the SEC on or before the applicable
Filing Deadline or (B) declared effective by the SEC on or before the applicable
Effectiveness Deadline or (ii) on any day after a Registration Statement has
been declared effective by the SEC, sales of all the Registrable Securities
required to be included on such Registration Statement cannot be made (other
than during an Allowable Grace Period (as defined in Section 3(p))) pursuant to
such Registration Statement (including because of a failure to keep the such
Registration Statement effective, to disclose such information as is necessary
for sales to be made pursuant to such Registration Statement or to register
sufficient shares of Common Stock, as determined in accordance with
Section 2(e)), then, as partial relief for the damages to any holder of Closing
Shares or the Warrant by reason of any such delay in or reduction of its ability
to sell the underlying shares of Common Stock (which remedy shall not be
exclusive of any other remedies available at law or in equity), the Company
shall pay to each Investor an amount in cash equal to the product of (i) the
number of ADSs held by such Investor multiplied by (ii) the Per Share Purchase
Price, and multiplied by (iii) the sum of (A) 0.015, if such Registration
Statement is not filed by the applicable Filing Deadline, plus (B) 0.015, if
such Registration Statement is not declared effective by the applicable
Effectiveness Deadline, plus (C) the product of (I) 0.0005 multiplied by (II)
the sum (without duplication) of (x) the number of days after the applicable
Filing Deadline that such Registration Statement is not filed with the SEC, plus
(y) the number of days after the applicable Effectiveness Deadline that such
Registration Statement is not declared effective by the SEC, plus (z) the number
of days after such Registration Statement has been declared effective by the SEC
that such Registration Statement is not available (other than during an
Allowable Grace Period) for the sale of all the Registrable Securities required
to be included on such Registration Statement pursuant to Section 2(e).

 

 6 

 

 

ii.         The payments to which a holder shall be entitled pursuant to this
Section 2(g) are referred to herein as “Registration Delay Payments.”
Registration Delay Payments shall be paid on the earlier of (I) the second
Business Day of the calendar month following the month during which the
Registration Delay Payments are incurred and (II) the second Business Day after
the event or failure giving rise to the Registration Delay Payments is cured.

 

iii.         Notwithstanding any other provision of this Section 2(g), in no
event shall the Registration Delay Payments payable to any Buyer exceed 20% of
such Buyer’s Purchase Price paid at the Closing. In the event the Company fails
to make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of the lesser of 1.5% per month
(prorated for partial months) or the highest lawful interest rate, in each case,
until paid in full.

 

3.           RELATED OBLIGATIONS.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a) or 2(e), the Company will use its best efforts
to effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:

 

a.           The Company shall promptly (but in no event later than the
applicable Filing Deadline) prepare and file with the SEC a Registration
Statement with respect to the applicable Registrable Securities and use its best
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (but in
no event later than the applicable Effectiveness Deadline). No later than the
first Business Day after such Registration Statement becomes effective, the
Company will file with the SEC the final prospectus included therein pursuant to
Rule 424 (or successor thereto) promulgated under the 1933 Act. The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date as of which all of the Investors may
sell all of the Registrable Securities covered by such Registration Statement
pursuant to Rule 144 without limitation, restriction or condition (including any
current public information requirement) thereunder, or (ii) the date on which
the Investors have sold all of the Registrable Securities covered by such
Registration Statement in accordance with such Registration Statement or
pursuant to Rule 144 (the “Registration Period”). Such Registration Statement
shall contain a “plan of distribution” in the form of Exhibit B hereto, with
such changes thereto as shall be approved in writing by the Required Holder.
Such Registration Statement (including any amendments or supplements thereto and
any prospectuses (preliminary, final, summary or free writing) contained therein
or related thereto shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading. The term “best efforts” shall mean, among other things,
that the Company shall submit to the SEC, within two Business Days after the
Company learns that no review of a particular Registration Statement will be
made by the staff of the SEC or that the staff of the SEC has no further
comments on the Registration Statement, as the case may be, a request for
acceleration of effectiveness of such Registration Statement to a time and date
not later than 48 hours after the submission of such request.

 

 7 

 

 

b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, as may be necessary to keep such Registration Statement effective at
all times during the Registration Period, and, during such period, comply with
the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-Q, Form 10-K or any analogous
report under the 1934 Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC within one Business Day after the 1934
Act report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.

 

c.           The Company shall (A) permit Legal Counsel to review and comment
upon (i) the Initial Registration Statement at least three Business Days prior
to its filing with the SEC, and (ii) all other Registration Statements and all
amendments and supplements to all Registration Statements (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, and Current Reports on
Form 8-K, and any similar or successor reports) within a reasonable number of
days prior to their filing with the SEC, and (B) not file any document,
registration statement, amendment or supplement described in the foregoing
clause (A) in a form to which Legal Counsel reasonably objects. The Company
shall not submit a request for acceleration of the effectiveness of a
Registration Statement or any amendment or supplement thereto without providing
prior notice thereof to Legal Counsel and each Investor. The Company shall
furnish by e-mail to Legal Counsel, without charge, (i) promptly after the same
is prepared and filed with the SEC, one copy of any Registration Statement and
any amendment(s) thereto, including financial statements and schedules, and all
exhibits and (ii) upon the effectiveness of any Registration Statement, one copy
of the prospectus included in such Registration Statement and all amendments and
supplements thereto. The Company shall reasonably cooperate with Legal Counsel
in performing the Company’s obligations pursuant to this Section 3.

 

d.           The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, at least one copy of the
prospectus included in such Registration Statement and all amendments and
supplements thereto and (iii) such other documents, including copies of any
prospectus (preliminary, final, summary or free writing), as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.

 

 8 

 

 

e.           The Company shall use its best efforts to (i) register and qualify,
unless an exemption from registration and qualification applies, the resale by
the Investors of the Registrable Securities covered by a Registration Statement
under the securities or “blue sky” laws of all the states of the United States,
(ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e) or (y) subject itself to general taxation in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

f.            The Company shall notify Legal Counsel and each Investor in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event, as a result of which the prospectus included in, or
relating to, a Registration Statement, as then in effect, includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (provided that in no
event shall such notice contain any material, nonpublic information), and
promptly prepare and file with the SEC a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
at least one copy of such supplement or amendment to Legal Counsel and each
Investor. The Company shall also promptly notify Legal Counsel and each Investor
in writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
on the same day of such effectiveness and by overnight mail), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 

g.           The Company shall use its best efforts to prevent the issuance of
any stop order or other suspension of effectiveness of a Registration Statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction and, if such an order or suspension is issued, to
obtain the withdrawal of such order or suspension at the earliest possible time
and to notify Legal Counsel and each Investor who holds Registrable Securities
being sold of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

 

h.           At the reasonable request (in the context of the securities laws)
of any Investor, the Company shall furnish to such Investor, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as an Investor may reasonably request (i) a letter, dated such date,
from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Investors (or
if such accountants are prohibited by generally accepted auditing standards from
issuing a “comfort letter” to an Investor, the Company shall furnish to such
Investor an “agreed upon procedures” letter covering the same matters to the
greatest extent possible, and otherwise in customary form and substance), and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Investors.

 

 9 

 

 

i.            The Company shall hold in confidence and not make any disclosure
of information concerning an Investor provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or order from a
court or governmental body of competent jurisdiction, or (iv) such information
has been made generally available to the public other than by disclosure in
violation of this Agreement or any other agreement. The Company agrees that it
shall, upon learning that disclosure of such information concerning an Investor
is sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt written notice to such Investor and allow such
Investor, at the Investor’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

j.            The Company shall use its best efforts to (i) cause all the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange or trading market on which securities of the same class or
series issued by the Company are listed, and (ii) without limiting the
generality of the foregoing, arrange for at least two market makers to register
with the Financial Industry Regulatory Authority as such with respect to such
Registrable Securities. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(j).

 

k.          The Company shall provide a transfer agent and registrar for all
such Registrable Securities.

 

l.            If requested by an Investor, the Company shall (i) as soon as
practicable, incorporate in a prospectus supplement or post-effective amendment
such information as such Investor requests to be included therein relating to
the sale and distribution of Registrable Securities, including information with
respect to such Investor, the number of Registrable Securities being offered or
sold, the purchase price being paid therefor and any other terms of the offering
of the Registrable Securities to be sold in such offering; (ii) as soon as
practicable, make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or amend any Registration Statement as reasonably
requested by such Investor.

 

m.           The Company shall make generally available to its security holders
as soon as practical, but in no event later than 90 days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the 1933 Act) covering a 12-month period beginning
not later than the first day of the Company’s fiscal quarter next following the
effective date of a Registration Statement.

 

 10 

 

 

n.           The Company shall otherwise use its best efforts to comply with all
applicable rules and regulations of the SEC in connection with any registration
hereunder.

 

o.           Within two Business Days after a Registration Statement which
covers applicable Registrable Securities is ordered effective by the SEC, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC in substantially the form attached hereto as Exhibit A;
provided that if the Company changes its transfer agent, it shall immediately
deliver any previously delivered notices under this Section 3(o) and any
subsequent notices to such new transfer agent.

 

p.           Notwithstanding anything to the contrary in Section 3(f), at any
time after the applicable Registration Statement has been declared effective by
the SEC, the Company may delay the disclosure of material non-public information
concerning the Company the disclosure of which at the time is not, in the good
faith opinion of the Board of Directors of the Company and its counsel, in the
best interest of the Company and not, in the opinion of counsel to the Company,
otherwise required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Investors in writing of the existence of material non-public
information giving rise to a Grace Period (provided that the Company shall not
disclose the content of such material non-public information to the Investors)
and the date on which the Grace Period will begin, and (ii) notify the Investors
in writing of the date on which the Grace Period ends; and, provided further,
that (A) no Grace Period shall exceed 20 consecutive days, (B) during any
365-day period, such Grace Periods shall not exceed an aggregate of 45 days and
(C) the first day of any Grace Period shall be at least five Trading Days after
the last day of any prior Grace Period (a Grace Period that satisfies all of the
requirements of this Section 3(p) being referred to as an “Allowable Grace
Period”). For purposes of determining the length of a Grace Period above, the
Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice. The provisions of Section 3(f) hereof shall not be
applicable during the period of any Allowable Grace Period. Upon expiration of
the Grace Period, the Company shall again be bound by the provisions of
Section 3(f) with respect to the information giving rise thereto unless such
material non-public information is no longer applicable.

 

q.           Except pursuant to this Agreement, the Company shall not file any
Registration Statement (other than on Form S-8) with the SEC prior to the date
that the Initial Registration Statement is declared effective by the SEC.

 

4.           OBLIGATIONS OF THE INVESTORS.

 

a.           At least five Business Days prior to the first anticipated filing
date of a Registration Statement and at least three Business Days prior to the
filing of any amendment or supplement to a Registration Statement, the Company
shall notify each Investor in writing of the information, if any, the Company
requires from each such Investor if such Investor elects to have any of such
Investor’s Registrable Securities included in such Registration Statement or,
with respect to an amendment or a supplement, if such Investor’s Registrable
Securities are included in such Registration Statement (each an “Information
Request”). Provided that the Company shall have complied with its obligations
set forth in the preceding sentence, it shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company, in response to an Information
Request, such information regarding itself, the Registrable Securities held by
it and the intended method of disposition of the Registrable Securities held by
it as shall be reasonably required to effect the registration of such
Registrable Securities.

 

 11 

 

 

b.           Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

 

c.           Each Investor agrees that, upon receipt of written notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f), or written notice from the Company of an
Allowable Grace Period, such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required or that the Allowable Grace Period has ended. Notwithstanding anything
to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of an Investor in accordance
with the terms of the Securities Purchase Agreement in connection with any sale
of Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f) or written notice from the Company of an Allowable
Grace Period and for which the Investor has not yet settled.

 

5.           EXPENSES OF REGISTRATION.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including all registration, listing and qualifications fees,
printers and accounting fees, and fees and disbursements of counsel for the
Company shall be paid by the Company.

 

6.           INDEMNIFICATION.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

 12 

 

 

a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, managers, employees, agents and representatives of,
and each Person, if any, who controls any Investor within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees and amounts paid in settlement, joint or several, and
any expenses, incurred in investigating, preparing or defending any action,
claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC (each a “Claim”), whether pending or
threatened, whether or not an indemnified party is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Indemnified Damages (or actions or proceedings, whether commenced or threatened,
in respect thereof) arise out of or are based upon: (i) any untrue statement or
alleged untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary, final, summary or free writing prospectus (as
amended or supplemented, if the Company files any amendment thereof or
supplement thereto with the SEC) or the omission or alleged omission to state
therein any material fact necessary to make the statements made therein, in
light of the circumstances under which the statements therein were made, not
misleading, (iii) any violation or alleged violation by the Company of the 1933
Act, the 1934 Act, any other law, including any state securities law, or any
rule or regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any breach or violation
of this Agreement by the Company (the matters in the foregoing clauses (i)
through (iv) being, collectively, “Violations”). Subject to Section 6(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim; provided, however, that the Company shall not be required to pay the fees
and expenses of more than one legal counsel (in addition to local counsel) for
all Investors. Notwithstanding anything to the contrary contained herein, the
Company will not be liable to any Investor in any such case under this
Section 6(a): (i) if and to the extent that any Indemnified Damages arises out
of, or are based upon, any untrue statement or alleged untrue statement or
omission or alleged omission so made in reliance upon, and in conformity with,
information furnished by such Investor in writing specifically for use in the
Registration Statement, or (ii) amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive any transfer of
Registrable Securities by any Investor pursuant to Section 9.

 

 13 

 

 

b.           In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 7 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld; provided, further, however, that the aggregate liability
of such Investor in connection with all Violations shall not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to the applicable Registration Statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive any transfer of Registrable Securities
by any Investor pursuant to Section 9.

 

c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be. In any such proceeding, any
Indemnified Person or Indemnified Party may retain its own counsel, but, except
as provided in the following sentence, the fees and expenses of that counsel
will be at the expense of that Indemnified Person or Indemnified Party, as the
case may be, unless (i) the indemnifying party and the Indemnified Person or
Indemnified Party, as applicable, shall have mutually agreed to the retention of
that counsel, (ii) the indemnifying party does not assume the defense of such
proceeding in a timely manner or (iii) in the reasonable opinion of counsel
retained by the indemnifying party, the representation by such counsel for the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. The Company, if it is the indemnifying party, shall
pay reasonable fees for only one separate legal counsel (plus any local counsel)
for the Investors, and such legal counsel shall be selected by the Investors
holding at least 2/3 in interest of the Registrable Securities included in the
Registration Statement to which the Claim relates. The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim. The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall, without the prior written consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise with respect to any pending or threatened action
or claim in respect of which indemnification or contribution may be or has been
sought hereunder (whether or not the Indemnified Party or Indemnified Person is
an actual or potential party to such action or claim) which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation and such settlement shall not include any
admission as to fault or culpability on the part of the Indemnified Party or
Indemnified Person. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 6, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action.

 

 14 

 

 

d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.           CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that: (i)
no Person involved in the sale of Registrable Securities is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) in
connection with such sale shall be entitled to contribution from any Person
involved in such sale of Registrable Securities who was not guilty of fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited to an amount equal to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to the
Registration Statement giving rise to such action or claim for indemnification
less the amount of any damages that such seller has otherwise been required to
pay in connection with such sale.

 

8.           REPORTS UNDER THE 1934 ACT.

 

With a view to making available to the Investors the benefits of Rule 144, the
Company agrees to:

 

a.           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act so long as the Company
remains subject to such requirements (it being understood that nothing herein
shall limit the Company’s obligations under Section 5(c) of the Securities
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

 

c.           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 and the 1934 Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company, and (iii) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

 

 15 

 

 

9.           ASSIGNMENT OF REGISTRATION RIGHTS.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company; (ii) the
Company is furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the 1933 Act and applicable
state securities laws; and (iv) the transferee or assignee agrees in writing
with the Company to be bound by all of the provisions contained herein.

 

10.         AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to each of the
Investors.

 

11.         MISCELLANEOUS.

 

a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.

 

b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or e-mail (provided
confirmation of transmission is mechanically or electronically generated and, in
the case of an e-mail, a read receipt is received, and in each case kept on file
by the sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

 

 16 

 

 

If to the Company:

 

Celsus Therapeutics PLC

24 West 40th Street, 8th Floor,

New York, New York, 10018

Facsimile:(646) 843-9352

E-mail:Gr@akaritx.com

Attention:Gur Roshwalb, Chief Executive Officer

 

With copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Facsimile: (212) 983-3115

E-mail: JSchultz@mintz.com

Attention: Jeffrey Schultz

 

If to Legal Counsel:

 

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022

  Facsimile: (212) 940-8776     (312) 902-1061   Email:
elliot.press@kattenlaw.com     mark.wood@kattenlaw.com   Attention: Elliot
Press, Esq.     Mark D. Wood, Esq.

 

or, in the case of a Buyer or other party named above, to such other address
and/or facsimile number and/or to the attention of such other person as the
recipient party has specified by written notice given to each other party at
least five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
courier or overnight courier service shall be rebuttable evidence of personal
service, receipt by facsimile or deposit with a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively. Notwithstanding the foregoing, the Company or its counsel may
transmit versions of any Registration Statement (or any amendments or
supplements thereto) to Legal Counsel in satisfaction of its obligations under
Section 3(c) to permit Legal Counsel to review such Registration Statement prior
to filing (and solely for such purpose) by email to elliot.press@kattenlaw.com
and mark.wood@kattenlaw.com (or such other e-mail address as has been provided
for such purpose), provided that delivery and receipt of such transmission shall
be confirmed by electronic, telephonic or other means.

 

 17 

 

 

c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

d.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting the City of New
York, borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. By the execution and delivery of this
Agreement, the Company hereby agrees to, as promptly as practicable but in no
event later than the Closing Date, appoint Pearl Cohen Zedek Latzer, LLP, which
currently maintains a New York City office at 1500 Broadway, 12th Floor, New
York, New York 10036, United States of America, as its agent upon which process
may be served in any legal action or proceeding which may be instituted in any
federal or state court in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, but for that purpose only.
Notwithstanding anything to the contrary contained herein, service of process
upon such agent at the office of such agent at Pearl Cohen Zedek Latzer, LLP,
which currently maintains a New York City office at 1500 Broadway, 12th Floor,
New York, New York 10036, United States of America, and written notice of said
service by the Person servicing the same to the Company at the address for
notices to it set forth in Section 11(b), shall be deemed in every respect
effective service of process upon the Company in any such legal action or
proceeding. Such appointment shall be irrevocable so long as any Investor shall
have any rights pursuant to the terms hereof until the appointment of a
successor by the Company with the consent of the Investors and such successor’s
acceptance of such appointment. The Company further agrees to take any and all
actions, including the execution and filing of any and all such documents and
instruments, as may be necessary to continue such designation and appointment of
such agent or successor. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. Each of the parties hereto hereby expressly and irrevocably waives
all rights of jurisdiction in any jurisdiction other than the state and federal
courts sitting in the City of New York, borough of Manhattan, in any such suit,
action or proceeding which it may now or hereafter be afforded by law in any
other forum other than the state and federal courts sitting in the City of New
York, borough of Manhattan. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

 18 

 

 

e.           This Agreement and the other Transaction Documents constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement and the other Transaction Documents supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

f.            Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

 

g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

h.           This Agreement and any amendments hereto may be executed and
delivered in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement, and shall become effective when counterparts have been signed by each
party hereto and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart. In the event that any signature
to this Agreement or any amendment hereto is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof. No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract and each party hereto forever waives
any such defense.

 

i.            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

j.            All consents and other determinations to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders, for Registrable Securities without regard to
any limitations on the exercise of the Warrant. Any consent or other
determination approved by Investors as provided in the immediately preceding
sentence shall be binding on all Investors.

 

 19 

 

 

k.          The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

 

l.            Each Buyer and each holder of the Registrable Securities shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies that such Buyers and holders have been granted at any time
under any other agreement or contract and all of the rights that such Buyers and
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security or proving actual damages), to recover damages
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

 

m.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns and, to the extent
provided in Sections 6(a) and 6(b) hereof, each Investor, the directors,
officers, partners, members, managers, employees, agents, representatives of,
and each Person, if any, who controls any Investor within the meaning of the
1933 Act and the 1934 Act and each of the Company’s directors, each of the
Company’s officers who signs a Registration Statement, and each Person, if any,
who controls the Company within the meaning of the 1933 Act and the 1934 Act,
and is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

n.           The Company shall not grant any Person any registration rights with
respect to shares of Common Stock or any other securities of the Company other
than registration rights that will not adversely affect the rights of the
Investors hereunder (including by limiting in any way the number of Registrable
Securities that could be included in any Registration Statement pursuant to Rule
415) and shall not otherwise enter into any agreement that is inconsistent with
the rights granted to the Investors hereunder.

 

o.           The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor. Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

p.           Unless the context otherwise requires, (a) all references to
Sections, Schedules or Exhibits are to Sections, Schedules or Exhibits contained
in or attached to this Agreement, (b) each accounting term not otherwise defined
in this Agreement or the Securities Purchase Agreement has the meaning assigned
to it in accordance with GAAP, (c) words in the singular or plural include the
singular and plural and pronouns stated in either the masculine, the feminine or
neuter gender shall include the masculine, feminine and neuter and (d) the use
of the word “including” in this Agreement shall be by way of example rather than
limitation.

 

 20 

 

 

This Agreement shall automatically terminate concurrently with, and in the event
of, the termination of the Securities Purchase Agreement pursuant to the terms
thereof, without liability of any party to any other party hereunder.

 

 21 

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.

 

COMPANY:       CELSUS THERAPEUTICS PLC         By:     Name:     Title:    

 

[Signature page to Registration Rights Agreement]

 

 

 

 

BUYERS:         By:     Name:     Title:    

 

[Signature page to Registration Rights Agreement]

 

 

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

 

[TRANSFER AGENT]

Attn:

 

Re:       Celsus Therapeutics PLC

 

Ladies and Gentlemen:

 

We are counsel to Celsus Therapeutics PLC, a company incorporated in England
(the “Company”), and have represented the Company in connection with that
certain Securities Purchase Agreement (the “Purchase Agreement”) entered into by
and among the Company and the buyers named therein (collectively, the “Holders”)
pursuant to which the Company issued to the Holders ________________ American
Depository Shares representing interests in ordinary shares of the Company (the
“Shares”). Pursuant to the Purchase Agreement, the Company also has entered into
a Registration Rights Agreement with the Holders (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the Shares, under the Securities Act of 1933, as amended
(the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on ____________ ___, 200_, the Company filed a
Registration Statement on Form [S-__] (File No. 333-_____________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

 

In connection with the foregoing, we advise you that the SEC has entered an
order declaring the Registration Statement effective under the 1933 Act at
[ENTER TIME OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no
knowledge, that any stop order suspending its effectiveness has been issued or
that any proceedings for that purpose are pending before, or threatened by, the
SEC.

 

  Very truly yours,       [ISSUER’S COUNSEL]         By:  

 

cc:       [LIST NAMES OF HOLDERS]

 

 A-1 

 

 

Exhibit B

 

Plan of Distribution

 

The selling shareholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares or interests in
shares received after the date of this prospectus from a selling shareholder as
a gift, pledge, partnership distribution or other transfer, may, from time to
time, sell, transfer or otherwise dispose of any or all of their shares or
interests in shares on any stock exchange, market or trading facility on which
the shares are traded or in private transactions. These dispositions may be at
fixed prices, at prevailing market prices at the time of sale, at prices related
to the prevailing market price, at varying prices determined at the time of
sale, or at negotiated prices.

 

The selling shareholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

- an exchange distribution in accordance with the rules of the applicable
exchange;

 

- privately negotiated transactions;

 

- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

- through broker-dealers that agree with the selling shareholders to sell a
specified number of such shares at a stipulated price per share;

 

- a combination of any such methods of sale; and

 

- any other method permitted by applicable law.

 

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares, from time to time, under this prospectus, or under an
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act amending the list of selling shareholders to include the
pledgee, transferee or other successors in interest as selling shareholders
under this prospectus. The selling shareholders also may transfer the shares in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus.

 

 B-1 

 

 

In connection with the sale of shares or interests therein, the selling
shareholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the shares in
the course of hedging the positions they assume. The selling shareholders may
also sell shares short and deliver these securities to close out their short
positions, or loan or pledge the shares to broker-dealers that in turn may sell
these securities. The selling shareholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The aggregate proceeds to the selling shareholders from the sale of the shares
offered by them will be the purchase price of the shares less discounts or
commissions, if any. Each of the selling shareholders reserves the right to
accept and, together with their agents from time to time, to reject, in whole or
in part, any proposed purchase of shares to be made directly or through agents.
We will not receive any of the proceeds from this offering.

 

The selling shareholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided that they meet the criteria and conform to the requirements of that
rule.

 

The selling shareholders and any underwriters, broker-dealers or agents that
participate in the sale of the shares or interests therein may be “underwriters”
within the meaning of Section 2(11) of the Securities Act. Any discounts,
commissions, concessions or profit they earn on any resale of the shares may be
underwriting discounts and commissions under the Securities Act. Selling
shareholders that are “underwriters” within the meaning of Section 2(11) of the
Securities Act will be subject to the prospectus delivery requirements of the
Securities Act.

 

To the extent required, the shares to be sold, the names of the selling
shareholders, the respective purchase prices and public offering prices, the
names of any agents, dealer or underwriter, any applicable commissions or
discounts with respect to a particular offer will be set forth in an
accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
shares may be sold in these jurisdictions only through registered or licensed
brokers or dealers. In addition, in some states the shares may not be sold
unless it has been registered or qualified for sale or an exemption from
registration or qualification requirements is available and is complied with.

 

 B-2 

 

 

We have advised the selling shareholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling shareholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
shareholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling shareholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling shareholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling shareholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or Rule 144 under
the Securities Act or (2) the date on which all of the shares may be sold
without restriction or condition pursuant to Rule 144 under the Securities Act.

 



 B-3 

